                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

PHILIP LIBBY,                                        )
                                                     )
       Petitioner,                                   )
                                                     )
v.                                                   )      Case No. CIV-19-62-SLP
                                                     )
JOE M. ALLBAUGH, Director,1                          )
                                                     )
       Respondent.                                   )


                                           ORDER

       Petitioner, Philip Libby, appearing pro se, filed this action pursuant to 28 U.S.C.

§ 2254 for a writ of habeas corpus. He challenges the constitutionality of his state court

conviction and sentence on nine counts of Child Sexual Abuse in Case No. CF-2015-249,

District Court of Oklahoma County, State of Oklahoma.

I.     Background

       Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C), this matter was referred for initial

proceedings to United States Magistrate Judge Gary M. Purcell, who conducted an initial

review of the Petition pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the

United States District Courts.        Magistrate Judge Purcell then issued a Report and

Recommendation [Doc. No. 5] recommending that the action be dismissed without




1
 Petitioner is in custody at the Lawton Correctional Facility, a private prison located in Lawton,
Oklahoma. Pursuant to Rule 2(a) of the Rules Governing Habeas Corpus Cases in the United
States District Courts, the proper party respondent in this matter is Joe Allbaugh, Director of the
Oklahoma Department of Corrections. Therefore, Joe Allbaugh is substituted in place of the State
of Oklahoma as the party respondent. The Clerk of Court shall note the substitution on the record.
prejudice for failure to exhaust state court remedies “unless Petitioner chooses to either

dismiss the unexhausted claim and proceed with the exhausted claims or agrees to stay this

Petition and hold the matter in abeyance while returning to state court to raise his

unexhausted claim.” R&R at 9.

       Petitioner “objected” to the Report and Recommendation [Doc. No. 6] and states

that he “agree[s] to stay the Petition and hold the matter in abeyance while he returns to

state court to exhaust his unexhausted claims.” Id. at 1.

II.    Discussion

       Petitioner raises three grounds for habeas relief: (1) Ground One – ineffective

assistance of trial counsel; (2) Ground Two – insufficiency of the evidence to support his

convictions as to Counts 1-3, 5, 15 and 16-19; and (3) Ground Three – violation of his

double jeopardy rights as to Counts 3, 5, 15 and 16. As found by Magistrate Judge Purcell,

Petitioner raised Grounds Two and Three on direct appeal to the Oklahoma Court of

Criminal Appeals (OCCA). See R&R at 2-3. But Petitioner did not raise the ineffective

assistance of trial counsel claim stated in Ground One on direct appeal and he has not raised

the claim in any state post-conviction proceeding. See R&R at 3; see also Pet. at 13, ¶ 13.

       As Magistrate Judge Purcell found, Petitioner has filed an impermissible “mixed

petition,” i.e., a petition that contains both exhausted and unexhausted claims. See R&R

at 8 (citing Rose v. Lundy, 455 U.S. 509 (1982)). When faced with a mixed petition, a

district court “may either (1) dismiss the entire petition without prejudice in order to permit

exhaustion of state remedies, or (2) deny the entire petition on the merits.” Wood v.



                                              2
McCollum, 833 F.3d 1272, 1273 (10th Cir. 2016) (internal quotation marks and citation

omitted). “The court may also permit the petitioner to delete the unexhausted claim from

his petition and proceed only on the exhausted claims, or, if the equities favor such an

approach, it may stay the federal habeas petition and hold it in abeyance while the

petitioner returns to state court to exhaust the previously unexhausted claims.” Id. (internal

quotation marks and citation omitted, emphasis added). The latter approach – a stay and

abeyance – is available only in “limited circumstances.” Rhines v. Weber, 544 U.S. 269,

276-78 (2005). The petitioner must first demonstrate “good cause” for his failure to

exhaust his claim in state court and that his unexhausted claim is not “plainly meritless.”

Id. at 278. See also Fairchild v. Workman, 579 F.3d 1134, 1153 (10th Cir. 2009)

(recognizing that in Rhines the Court identified three prerequisites to granting a stay: (1)

good cause for failure to exhaust; (2) a potentially meritorious claim; and (3) lack of

dilatory tactics by the petitioner).

       Whether to grant a stay is a matter of the Court’s discretion, not a matter of right of

the habeas petitioner. In the Report and Recommendation, however, Petitioner was advised

that he could “agree” to stay the action. See R&R at 9. Thus, the three prerequisites to

granting a stay were left unaddressed. Although Petitioner alleges he did not raise the

ineffective assistance of trial counsel claim on direct appeal due to the ineffectiveness of

his appellate counsel, he offers no reason why he did not seek state post-conviction relief

as to this claim prior to filing his federal habeas petition. Moreover, as Magistrate Judge

Purcell noted, the one-year limitations period governing Petitioner’s federal habeas petition



                                              3
has not expired. See R&R at 9. n. 5 (citing 28 U.S.C. § 2244(d)(1)(A)).2 This fact weighs

against granting a stay.

III.    Order to Show Cause

       Although the present record does not support granting a stay, Petitioner has not been

given the opportunity to address the matter. Under these circumstances, Petitioner is

directed to show cause why the Petition should not be dismissed as a mixed petition. If

Petitioner seeks a stay, he must demonstrate “good cause” exists to warrant a stay, as

explained above. Alternatively, Petitioner may still choose to: (1) either dismiss the entire

Petition – both exhausted and unexhausted claims or (2) dismiss his unexhausted claim and

proceed only with the exhausted claims.3

IV.    Conclusion

       IT IS THEREFORE ORDERED that the Court ADOPTS the Report and

Recommendation to the extent it finds the Petition is a mixed petition containing both

exhausted and unexhausted claims. The Court, however, DECLINES to ADOPT the



2
  Petitioner’s conviction became final on June 20, 2018, or 90 days after the OCCA affirmed
Petitioner’s conviction and sentence on direct appeal on March 22, 2018, when the period for
seeking certiorari review in the United States Supreme Court had lapsed. See 28 U.S.C.
§ 2244(d)(1)(A); see also Locke v. Saffle, 237 F.3d 1269, 1271 (10th Cir. 2001). In the absence
of statutory or equitable tolling, Petitioner’s one-year limitations period will expire on June 21,
2019. See United States v. Hurst, 322 F.3d 1256, 1260 (10th Cir. 2003). If Petitioner properly
files an application for post-conviction relief to exhaust his unexhausted claim, he may be entitled
to statutory tolling of the limitations period, which could further extend his time for filing a federal
habeas petition. See 28 U.S.C. § 2244(d)(2).
3
  Petitioner is advised that if he chooses the latter course and omits his unexhausted ineffective
assistance of trial counsel claim, he may be barred from asserting that claim in any subsequent
federal habeas petition pursuant to the 28 U.S.C. § 2244(b), which governs second or successive
habeas petitions.

                                                   4
Report and Recommendation to the extent it recommends granting Petitioner the right to

stay the action, absent Petitioner making the requisite showing in support of such a stay.

       IT IS FURTHER ORDERED that Petitioner must show cause within twenty-one

days of the date of this Order, or by March 19, 2019, why the action should be stayed and

held in abeyance. At this time, the Court reserves its discretionary ruling as to whether a

stay is proper, pending Petitioner’s response to the Court’s show cause order.

       Alternatively, within twenty-one days of the date of this Order, or by March 19,

2019, if Petitioner wishes to proceed only with his exhausted claims, i.e., those claims that

were presented to the OCCA on direct appeal, he may file an amended petition raising only

his exhausted claims and deleting his unexhausted claim. If Petitioner fails to respond to

the Court’s show cause order or, alternatively, file an amended Petition, the Court will

enter an order dismissing the Petition in its entirety, without prejudice, for failure to exhaust

administrative remedies.

       IT IS SO ORDERED this 26th day of February, 2019.




                                               5
